In two adoption proceedings, the father appeals from two orders of the Family Court, Westchester County (Scancarelli, J.), both entered April 19, 1985, which, after a hearing, dispensed with the necessity of his consent for the adoption of each of his two sons.
Ordered that the orders are affirmed, without costs or disbursements.
The record supports the Family Court’s determination that the father had abandoned his sons and that as a result his consent to the adoption of the sons by his ex-wife’s new husband was not required (see, Domestic Relations Law § 111 [2] [a]; Matter of Corey L v Martin L, 45 NY2d 383, 389). Mangano, J. P., Bracken, Weinstein and Rubin, JJ., concur.